        Case 1:20-mc-00279-ALC Document 1 Filed 08/06/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 -------------------------------x

 In re Application of BlueBay Asset
 Management LLP, GML Capital LLP, IVO
 Capital LLP, RAI Investments PTE LTD.,           CIVIL ACTION NO. _________
 Sancta Capital Partners LP, Sandglass
 Opportunity Fund, LP, Sandglass Petrus
 Opportunity Fund, LP, and VR Global
 Partners, L.P. for an Order Pursuant to 28
 U.S.C. § 1782 to Conduct Discovery from
 Etihad Airways P.J.S.C. for Use in Foreign
 Proceedings.

 -------------------------------x




         APPLICATION FOR AN ORDER PURSUANT TO 28 U.S.C. § 1782 TO
        CONDUCT DISCOVERY FROM ETIHAD AIRWAYS P.J.S.C. FOR USE IN
                         FOREIGN PROCEEDINGS




                                                  K&L GATES LLP
                                                  Matthew J. Weldon
                                                  Thomas A. Warns
                                                  599 Lexington Avenue
                                                  New York, New York 10022


                                                  Attorneys for Petitioners BlueBay
                                                  Asset Management LLP, GML
                                                  Capital LLP, IVO Capital LLP, RAI
                                                  Investments PTE LTD., Sancta
                                                  Capital Partners LP, Sandglass
                                                  Opportunity Fund, LP, Sandglass
                                                  Petrus Opportunity Fund, LP, and
                                                  VR Global Partners, L.P.




                                              1
          Case 1:20-mc-00279-ALC Document 1 Filed 08/06/20 Page 2 of 5




       Based upon the annexed Declaration of Genna Lozovsky dated August 6, 2020, the

Declaration of Matthew J. Weldon dated August 6, 2020, and accompanying Memorandum of Law

dated August 6, 2020, BlueBay Asset Management LLP, GML Capital LLP, IVO Capital LLP,

RAI Investments PTE LTD., Sancta Capital Partners LP, Sandglass Opportunity Fund, LP,

Sandglass Petrus Opportunity Fund, LP, and VR Global Partners, L.P. (“Petitioners” or

“Applicants”) hereby petition and apply to this Court for and order, pursuant to 28 U.S.C. § 1782,

and Rules 26 and 45 of the Federal Rules of Civil Procedure, requiring Etihad Airways P.J.S.C.

(“Etihad” or “Respondent”), a company found in New York, New York, to provide the following

Document to Applicants:

                   1. Documents evidencing an amendment, modification or termination, of

                       the Debt Assumption Agreement dated on or about 22 December 2016

                       (the “Documents”).

If no such Documents exist, Etihad should so state.

       The requested relief seeks very limited, but needed, discovery in aid of foreign proceedings,

including an administrative (restructuring) proceeding currently pending before a foreign tribunal

in the Republic of Italy.

       In sum, Applicants previously sought disclosure of an internal debt assumption agreement

dated 22 December 2016 (the “Debt Assumption Agreement”) between Etihad Investment Holding

Company LLC (“EIHC”) and Alitalia - Societa Aerea Italiana S.p.A(“Alitalia”) in Case 1:20-mc-

00233-PKC, and received the Debt Assumption Agreement from Fitch Ratings, Inc. (“Fitch”). The

Documents are needed, however, because there have been a modification to (or termination of) the

Debt Assumption Agreement.




                                                2
          Case 1:20-mc-00279-ALC Document 1 Filed 08/06/20 Page 3 of 5




       The Debt Assumption Agreement clarifies that Etihad assumed certain obligations in

relation to the repayment of principal on maturity for certain debt instruments issued by Alitalia

(“Alitalia Debt”) in which Applicants have an interest. Alitalia is and continues to be in default

under its payment obligations under the Alitalia Debt, and is currently in an extraordinary

administrative (insolvency) procedure in Italy, overseen by Mr. Giuseppe Leogrande (the

“Extraordinary Commissioner”), and a competent court of Civitavecchia (Tribunale Civitavecchia)

(the “Italian Insolvency Proceedings”); however, the rights against Etihad in relation to the Debt

Assumption Agreement have not be pursued by the Extraordinary Commissioner, leading

Applicants to conclude that there has been some modification to the Debt Assumption Agreement.

The Extraordinary Commissioner/Alitalia did not provided the Debt Assumption Agreement when

it was requested by the Applicants and EAP Partners I B.V. (“EAP I”) or EAP Partners II (“EAP

II”) (EAP I and EAP II, the “Issuers”) due to “the private nature of the Debt Assumption

Agreement”). Further, the Extraordinary Commissioner/Alitalia will not provide any amendments

to or termination of same to Applicants. Without the Documents, however, the Applicants cannot

learn why the Extraordinary Commissioner is not pursuing such rights against Etihad. Regardless

of the precise details of the additional documents, Applicants will use these documents to protect

their interests in the pending Italian solvency proceedings and pursue other rights arising out of

these documents.

       Applicants are “interested persons” in the foreign proceedings under 28 U.S.C. § 1782

(“Section 1782”), as they have an interest in the proceeds repaid on the Alitalia Debt (or now due

to be paid into the bankruptcy estate equivalent in the extraordinary administrative (insolvency)

procedure in Italy), and Respondent is not a party to these foreign proceedings. Applicants thus

meets all the statutory criteria set out in Section 1782 for the issuance of an order allow the



                                                3
          Case 1:20-mc-00279-ALC Document 1 Filed 08/06/20 Page 4 of 5




requested discovery. Moreover, as set forth in its Memorandum of Law filed concurrently

herewith, all of the discretionary factors that this Court may consider likewise favor granting this

Petition and Application.

       Applicants have been in touch with Etihad, and in particular with relation to Case 1:20-mc-

00233-PKC, and as a follow up thereto, and Etihad has objected to this discovery on various

grounds. Therefore, Applicants are serving this application on Etihad herewith so that their

objections may be heard by the Court in the most expeditious manner.

       WHEREFORE, the Applicants respectfully request that this Court enter an order:

       1. Granting the Application for Discovery from Respondent pursuant to Section 1782,

       2. Ordering Respondent to provide the Documents to Applicants;

       3. Providing such other and further relief as the Court deems just and proper.




                                                 4
      Case 1:20-mc-00279-ALC Document 1 Filed 08/06/20 Page 5 of 5




Dated: New York, New York               Respectfully submitted,
       August 6, 2020
                                  By:    /s/ Matthew J. Weldon
                                        Matthew J. Weldon
                                        Thomas A. Warns
                                        K&L GATES LLP
                                        599 Lexington Avenue
                                        New York, NY 10022
                                        T: (212) 536-3900
                                        F: (212) 536-3901
                                        Matthew.Weldon@klgates.com
                                        Thomas.Warns@klgates.com

                                        Attorneys for Petitioners
                                        BlueBay Asset Management
                                        LLP, GML Capital LLP, IVO
                                        Capital LLP, RAI Investments
                                        PTE LTD., Sancta Capital
                                        Partners LP, Sandglass
                                        Opportunity Fund, LP,
                                        Sandglass Petrus Opportunity
                                        Fund, LP, and VR Global
                                        Partners, L.P.




                                   5
